Citation Nr: 1012462	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  08-38 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral optic atrophy.


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from December 1967 to December 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).  In that rating 
decision, the RO declined to reopen the claim for service 
connection for bilateral optic atrophy, because no new and 
material evidence had been received.  

It is noted that the Veteran's claim was originally denied 
by the RO in a November 1974 rating decision, because the 
evidence of record showed that the disorder was congenital 
and that there was no evidence of aggravation from service.  
The Veteran did not appeal, and that decision became final.  
In July 2007, the Veteran sought to reopen his claim.  

The December 2007 RO decision declined to reopen the claim, 
and for purposes of establishing jurisdiction, the Board is 
required to make a decision in the first instance as to 
whether new and material evidence was received warranting 
the reopening of this matter.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir 1996).  The Board has re-characterized the 
issue accordingly to reflect the procedural status of the 
previously denied claim.
  

FINDINGS OF FACT

1.  In a November 1974 rating decision, the RO denied the 
claim for service connection for optic bilateral atrophy 
because the evidence showed that the disorder was congenital 
and that there was no evidence of aggravation from service.  
The Veteran did not appeal that decision, and it became 
final. 

2.  None of the additional pertinent evidence received since 
the November 1974 rating decision relates to an 
unestablished fact (shows that bilateral optic atrophy is 
not a congenital disorder or that it was aggravated by the 
Veteran's service) necessary to substantiate the claim, or 
raises a reasonable possibility of substantiating that 
claim.  


CONCLUSIONS OF LAW

1.  The RO's November 1974 decision that denied the claim of 
service connection for bilateral optic atrophy became final.  
38 U.S.C.A. §§ 5107, 7104 (West 2002); 38 C.F.R. § 20.1103 
(2009).

2.  Since the RO's November 1974 decision, VA has not 
received new and material evidence to reopen the claim for 
service connection for bilateral optic atrophy.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), the United States Department of Veterans 
Affairs has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  

VA is required to notify the Veteran of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of 
information and evidence that VA will seek to provide, and 
of the type of information and evidence, the Veteran is 
expected to provide.  38 C.F.R. § 3.159(b).  VA must provide 
such notice to the Veteran prior to an initial unfavorable 
decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA 
notice requirements apply to all elements of a claim for 
service connection, so VA must specifically provide notice 
that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). 

In the context of a claim to reopen, in addition to the 
general notice for the underlying service connection claim, 
the VCAA requires that the Secretary look at the bases for 
the denial in the prior decision and to provide the Veteran 
with a notice letter that describes what evidence would be 
necessary to substantiate the unestablished element(s) 
required to award service connection.  Kent v. Nicholson, 20 
Vet. App. 1, 9 (2006).  The Appellant must also be notified 
of what constitutes both "new" and "material" evidence 
pertaining to the unestablished element(s) in order to 
reopen the previously denied claim.  Id. 

Here, prior to the December 2007 RO decision in the matter, 
the RO advised the Veteran of the basis for the previous 
denial of the claim, and of what types of evidence 
constituted both "new" and "material" evidence that was 
necessary to reopen the denied claim.  In addition, the RO 
identified for the Veteran the types of evidence needed in 
order to substantiate his claim of service connection for 
hepatitis.  The RO noted what evidence and information the 
Veteran was required to provide, and what evidence and 
information that VA was required to provide.  In the notice 
letter, the Veteran was also informed on how VA determines 
the disability rating and the effective date for the award 
of benefits if service connection is to be awarded.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that 
the VCAA duty to notify was fully satisfied as to the 
Veteran's claims.

In addition to its duty to notify, or inform, the Veteran 
with regard to his claim, VA also has a duty to assist the 
Veteran in the development of the claim.  VA's duty to 
assist in claims to reopen includes the duty to request 
records from Federal and non-federal agency sources if 
identified by the claimant.  38 C.F.R. § 3.159(c)(1)-(3).  
The Veteran's service personnel records, service treatment 
records, VA treatment records, and private treatment records 
have been obtained. 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159. 
The record also includes the Veteran's records on file with 
the Social Security Administration (SSA). The Board notes 
that while the Veteran was not afforded a VA examination in 
connection with his claim, none is required until the claim 
is reopened.

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not already part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Veteran has not 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 
38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

2.  Application to Reopen the Claim Based on New and 
Material Evidence

The Veteran seeks to reopen a claim of service connection 
for bilateral optic atrophy.  The Veteran's claim was 
previously denied by the RO in a November 1974.  The Veteran 
did not appeal, and the RO's November 1974 decision became 
final.  38 C.F.R. § 20.1103.   

In July 2007, the Veteran initiated the current claim on 
appeal.  In a December 2007 rating decision, the RO declined 
to reopen the claim because new and material evidence had 
not been received.

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the Appellant.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Before reaching the underlying claim of entitlement 
to service connection, the Board must first determine 
whether new and material evidence has been presented to 
establish its jurisdiction to review the merits of the 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996). 

Under current VA law, "new" evidence is defined as evidence 
that has not been previously submitted to the agency 
decision makers; and "material" evidence is defined as 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claims sought to be reopened, and it 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

VA is required to first review the evidence submitted since 
the last final disallowance of a claim on any basis for its 
newness and materiality.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  The evidence received subsequent to the last 
final decision in this case is presumed credible for the 
purposes of reopening a claim unless it is inherently false 
or untrue, or it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 
(1995).   

A review of the applicable law pertaining to service 
connection is helpful in determining whether the Veteran has 
submitted any new and material evidence.  In general, 
service connection will be granted for a disability 
resulting from an injury or disease incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  A pre-existing injury or disease will 
be considered to have been aggravated by active service 
where there is an increase in disability during such 
service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Green v. 
Derwinski, 1 Vet. App. 320 (1991).

Some disabilities, such as congenital or developmental 
defects, are not deemed diseases or injuries for VA 
purposes.  38 C.F.R. § 3.303(c).  However, the VA General 
Counsel has indicated that there is a distinction under the 
law between a congenital or developmental "disease" and a 
congenital "defect."  

Congenital diseases may be service connected if the evidence 
as a whole shows aggravation in service within the meaning 
of VA regulations.  A congenital or developmental "defect," 
on the other hand, may only be service connected if the 
evidence demonstrates additional disability due to disease 
or injury superimposed in service upon a congenital defect.  
VAOPGCPREC 82-90 (July 18, 1990).

The evidence of record at the time of the November 1974 
rating decision relevant to the Veteran's claim for service 
connection included his service treatment records, VA 
treatment records dated from April 1974 to May 1974, and a 
report of an October 1974 VA eye examination.

As to the service treatment records, a report of the August 
1967 entrance examination shows the Veteran had visual 
acuity with uncorrected vision of 20/200 in the right eye 
and of 20/400 in the left eye, and he had visual acuity with 
best correction of 20/40 in the right eye and of 20/70 in 
the left eye.  On an associated report of medical history, 
it was noted that the Veteran wore glasses during his 
service.  Additional service treatment records show that the 
Veteran sought prescription for eye glasses.  A report of 
the November 1969 examination prior to separation shows the 
Veteran was evaluated with an abnormal ophthalmoscopic.  The 
report also shows visual acuity with best correction as 
20/50 in both eyes.  The November 1969 report contains a 
notation that the Veteran had a "visual defect, congenital 
optic atrophy," and he was referred for an ophthalmologic 
consult.  In a December 1969 ophthalmologic consult report, 
it was noted that he had visual acuity without correction of 
20/80 in the right eye and of 20/400 in the left eye, and he 
had visual acuity with best correction of 20/30 in the right 
eye and of 20/70 in the left eye.  It was noted that there 
was deep cupping of fundi discs, but it was thought to be 
within normal limits.  The diagnosis was optic atrophy, 
unknown cause.  On a December 1969 consultation report, the 
ophthalmologist noted an impression of "[probable first 
degree] optic atrophy, [probable] congenital disorder."  

As to post-service VA treatment records, an April 1974 VA 
treatment record noted the Veteran had a known history of 
optic atrophy, bilaterally, and there was evidence of 
glaucomatous cupping.  A May 1974 VA treatment record shows 
that Veteran underwent a tonography test, which revealed 
normal tonometry.  The VA treatment records also show that 
the Veteran was admitted in May 1974 for decreased visual 
acuity.  A May 1974 VA hospital summary noted that the 
Veteran reported a decrease of visual acuity over the past 
two years and he had been diagnosis with optic atrophy in 
1972.  The hospital summary also noted that the Veteran had 
a history of chronic ethanol abuse.  The neurological 
evaluation revealed essentially normal results. The 
diagnosis was decreased visual acuity secondary to optic 
atrophy of undetermined etiology.  It was noted that it was 
"likely that this disorder represents a toxic phenomenon 
related to the patient's ethanol abuse."

The report of the October 1974 VA examination showed the 
Veteran had bilateral optic atrophy.  In the examination 
report, the examiner noted that the Veteran wore glasses 
upon his entrance, and there was no history of eye injury in 
service, but the Veteran sought treatment for eye glass 
prescription. 

In the November 1974 rating decision, the RO denied the 
claim for service connection for bilateral optic atrophy, 
because the record showed the Veteran had a congenital 
disorder, and there was no evidence showed the Veteran's 
disorder increased in severity beyond its normal progression 
during service.  It was noted that the Veteran had a 
congenital abnormality and not a disability under VA law. 

In order for the Board to reopen the Veteran's claim for 
service connection for bilateral optic atrophy, the Board 
must find that there is some new and material evidence 
submitted since the last final decision in November 1974.  
To be "new", this evidence must not be redundant of that 
which was already on file in 1974.  To be "material", this 
new evidence must relate to an unestablished fact necessary 
to substantiate the claim.  Here, evidence related to that 
unestablished fact would be evidence, which shows the 
Veteran's disorder is not congenital in nature or evidence 
which shows that his pre-existing disability increased in 
severity beyond the normal progression of the disorder.  
Finally, this new and material evidence must raise a 
reasonable possibility of substantiating the claim. 

The additional evidence added to the record since the 
November 1974 rating decision include a report of the May 
1981 VA eye examination, additional private treatment 
records date up to August 2007, records obtained from the 
SSA, and statements made by the Veteran and his sibling in 
support of his claim. 

As to the additional medical records, the report from the 
May 1981 VA eye examination, the private treatment records, 
and the records from SSA, they
do not constitute material evidence that is sufficient to 
reopen the claim.  These records only continue to show the 
Veteran has a diagnosis of bilateral optic atrophy and show 
the increased severity in his condition.  

None of these additional records indicated a different 
etiology for the Veteran's bilateral optic atrophy or showed 
that the Veteran's disorder was aggravated by his service.  
The May 1981 VA examination report shows the Veteran's 
disorder "has previously been held to be congenital."  One 
of the private treatment records notes the Veteran reported 
a history of juvenile glaucoma, but the private 
ophthalmologist did not provide any statement linking the 
Veteran's current disorder to his reported history, but he 
did report that the Veteran's current eye pressure was 
normal.  See August 2007 medical correspondence between 
treating physicians at Raleigh Eye Center.   

The additional treatment records provide no new evidence 
whatsoever that would go to support a finding that the 
Veteran's bilateral optic atrophy is other than a congenital 
abnormality or evidence that the Veteran's disorder was 
aggravated in service beyond the natural progression of the 
disability.   

The Board acknowledges the additional statements from the 
Veteran and his sibling in support of the claim. The Veteran 
stated he was exposed to gas fumes during gas chamber 
training and exposed to steam while performing his duties as 
cook.  He asserted that these exposures aggravated his 
condition.  The Veteran's statements were supported by an 
August 2007 statement from sibling that the Veteran reported 
the occurrence of these exposures to her while he was in 
service.  These statements do not, however, constitute 
additional evidence that is sufficient to reopen the claim, 
because they are essentially cumulative in nature.  As to 
the aspects of the claim for service connection that are in 
dispute, the new statements are in effect only duplicative 
of evidence already on file at the time of the Veteran's 
original claim for service connection.  When the Veteran 
first submitted his claim in May 1974, he noted that he had 
a pre-existing disability, which necessitates a finding of 
aggravation to support an award of service connection.  

Moreover, the Veteran's (and his sibling's) statements do 
not constitute material evidence that is sufficient to 
reopen the claim.  Although, the Veteran and his sibling are 
competent to attest to facts surrounding the claim for 
service connection, as lay persons, they are not competent 
to offer opinions that require medical knowledge.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Therefore, to the extent, these statements contain a medical 
opinion that the Veteran's service increased the severity of 
his bilateral optic atrophy beyond the natural progression 
of the disorder; this opinion is medical in nature, yet 
provided by people with no medical training; a such it is 
simply not competent evidence and it cannot be used to 
reopen a claim.  

After a careful review of the claims file, the Board finds 
that since the last final decision in November 1974, no new 
and material evidence has been received to reopen the 
Veteran's claim.  The newly received evidence in this case 
does not pertain to the unestablished fact (that bilateral 
optic atrophy is not a congenital disorder or that such 
condition was aggravated by the Veteran's service) necessary 
to establish this claim.  The new medical evidence only 
continues to reflect the Veteran's diagnosis of bilateral 
optic atrophy and reflects the current severity of his 
condition.  None of the additional medical records indicates 
that the Veteran's condition is other than a congenital 
abnormality, or shows the Veteran's disability increased in 
severity beyond the natural progression while he was in 
service.  Additionally, the Veteran's testimony does little 
more than reassert the previously asserted claim that his 
pre-existing bilateral optic atrophy was aggravated by 
service. 

Based on the foregoing, the Board finds that new and 
material evidence has not been received and the matter may 
not be reopened.  See 38 C.F.R. § 3.156. 



ORDER

New and material evidence not having been received, the 
claim for service connection for bilateral optic atrophy, is 
not reopened, and service connection remains denied.



____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


